— Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County (De Lury, J.), both rendered March 11,1980, convicting them of burglary in the third degree, petit larceny and criminal possession of stolen property in the third degree, upon jury verdicts, and imposing sentences. By order dated February 22,1983 this court remitted the matters to the Supreme Court, Kings County, to set forth its findings of fact, conclusions of law and the reasons for its determination of a motion to suppress certain evidence. The appeals were held in abeyance in the interim (People v Frazier, 92 AD2d 594). The court has now complied. Judgments affirmed. No opinion. Gibbons, J. P., O’Connor, Weinstein and Bracken, JJ., concur.